UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6999


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

BILLY R. MCCULLERS, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:07-cr-00049-RBS-JEB-1)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy R. McCullers, Jr., Appellant Pro Se. Melissa Elaine
O’Boyle, Assistant United States Attorney, Norfolk, Virginia;
Laura Pellatiro Tayman, Howard Jacob Zlotnick, Assistant United
States Attorneys, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Billy R. McCullers, Jr., appeals the district court’s

order denying his motion to dismiss the indictment for Fed. R.

Crim. P. 6 violations or, in the alternative, to inspect the

list     of    names     of     qualified        grand    jurors     who    “voted     the

indictment.”       We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district        court.            United         States      v.      McCullers,        No.

4:07-cr-00049-RBS-JEB-1            (E.D.     Va.     filed        July 12    &   entered

July 13,      2011).      We    dispense     with    oral     argument      because    the

facts    and    legal    contentions        are    adequately       presented     in   the

materials      before     the    court     and     argument       would    not   aid   the

decisional process.



                                                                                 AFFIRMED




                                             2